Citation Nr: 0613901	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  03-35 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi.



THE ISSUE

Entitlement to service connection for bipolar affective 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans.



ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel.


INTRODUCTION

The veteran had active service from July 1979 until August 
1980.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2002 Rating Decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.

The veteran also sought to reopen her claims for service 
connection for hearing loss and tinnitus.  Evidence of record 
shows the RO addressed these issues in a December 2002 rating 
decision.  Subsequently, the veteran filed a Notice of 
Disagreement and received a Statement of the Case.  However, 
the evidence of record indicates no substantive appeal was 
filed.  As such these claims are not before the Board.



FINDING OF FACT

Bipolar affective disorder was not manifested during service, 
or within one year from separation from service, and is not 
causally or etiologically related to service.


CONCLUSION OF LAW

The criteria for a grant of service connection for bipolar 
affective disorder have not been met.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1133, 1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2005). 






REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As a preliminary matter, the Board is required to address the 
duty to notify and duty to assist imposed by 38 U.S.C.A. 
§ 5103, 5103(A) and 38 C.F.R. § 3.159.  

VA has a duty to notify the veteran and her representative, 
if any, of the information and evidence needed to 
substantiate a claim.  The notification should (1) inform the 
veteran about the information and evidence not of record that 
is necessary to substantiate the claims; (2) inform the 
veteran about the information and evidence the VA will seek 
to provide; (3) inform the veteran about the information and 
evidence she was expected to provide and (4) request the 
veteran provide any evidence in her possession which pertains 
to the claim.  This notification was satisfied by way of 
letters dated in September 2002, December 2003 and May 2005.  

The September 2002 letter advised the veteran of the elements 
for service connection claims.  The letter informed the 
veteran the RO had obtained VA outpatient treatment records 
from the VA outpatient clinic in Nashville, Tennessee.  This 
letter specifically requested the names of any other VA 
treatment or private medical treatment the veteran received 
and provided medical authorizations.  In December 2003, the 
veteran was advised of information which could help 
substantiate her traumatic incident during service.  The RO 
sent a letter enclosing a questionnaire and requesting 
information about the alleged sexual harassment, including 
medical records, police reports, and lay statements.  The May 
2005 letter requested additional evidence in the form of 
medical records, lay statements, or employment records to 
substantiate the claim for service connection for bipolar 
affective disorder.  The May 2005 letter specified what 
records were associated with the claims file, advised the 
veteran of VA's duty to obtain federal records, such as VA or 
Social Security records, and indicated VA would try to obtain 
private medical records if requested.  



In this circumstance, there is no duty on the part of VA to 
provide a medical examination, because as in Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003), the veteran has 
been advised of the need to submit competent medical evidence 
indicating that she has the disorder in question, and further 
substantiating evidence  suggestive of a linkage between her 
active service and the current disorders, if shown.  The 
veteran has not done so, and no evidence thus supportive has 
otherwise been obtained.  Here, as in Wells, the record in 
its whole, after due notification, advisement, and assistance 
to the veteran under the VCAA, does not contain competent 
evidence to suggest that the disorders are related to her 
military service.        

Given these matters of record, there is no competent evidence 
that "the disability or symptoms may be associated with the 
claimant's active military . . . service."  38 U.S.C.A § 
5103A(d); cf. Charles  v. Principi, 16 Vet. App. 370 (2002) 
(Holding that under 38 U.S.C.A § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence, [including statements of the claimant]," and 
where, the claimant had been diagnosed to have tinnitus, and 
had proffered competent lay evidence that he had had 
continuous symptoms of the disorder [i.e., ringing in the 
ears] since his discharge.  Because there was evidence of 
record satisfying two of the requirements of the statute, 
i.e., competent evidence of a current disability and evidence 
indicating an association between the appellant's disability 
and his active service, but there was not of record, as 
relied upon in part by the Board in denying his claim, 
competent medical evidence addressing whether there is a 
nexus between his tinnitus and his active service, VA was to 
provide the claimant with a medical "nexus" examination).    

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506, which placed two additional duties upon the VA.  Under 
Dingess/Hartman v. Nicholson, VA must also provide notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Although the RO did not advise the veteran of such 
information, because the claim for service connection is 
being denied, no disability rating or effective date will be 
assigned.  Proceeding with this matter in its procedural 
posture would not therefore inure to the veteran's prejudice.  

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records, service personnel records and VA outpatient 
treatment records are associated with the claims file.  The 
veteran and her representative have not made the RO or the 
Board aware of any additional evidence that needs to be 
obtained in order to fairly decide her claim.  In fact, the 
veteran asserted she had no additional evidence to submit by 
a January 2006 statement.  As such, the Board finds that all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and that the case is 
ready for appellate review.


The Merits of the Claim

The veteran contends she has bipolar affective disorder 
caused in part from being sexually harassed during service.  
The Board is of the opinion that the preponderance of the 
evidence is against the claim and the appeal will be denied.

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, the 
veteran prevails in her claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury diagnosed 
or disease contracted in the line of duty, or for aggravation 
of a preexisting injury or disease in the line of duty in the 
active military, naval or air service. 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for certain chronic 
diseases, including psychoses, when such disease is 
manifested to a compensable degree within one year of 
separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  In addition, service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that a disease was incurred in service. 
38 C.F.R. § 3.303(d). Generally, to prove service connection, 
the record must contain: (1) medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances, lay testimony of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the inservice 
disease or injury. Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran has a current disability of a bipolar affective 
disorder which is reflected in VA outpatient treatment 
records from the Nashville, Tennessee VA Medical Center.  
These records include treatment for bipolar affective 
disorder and indicate the veteran was prescribed 
antipsychotic medications to treat the bipolar disorder.

However, what is missing is evidence of any complaints, 
treatment or diagnosis of a psychiatric disorder, including 
bipolar affective disorder, during service.  Service medical 
records fail to document any psychological treatment or any 
mental health problems.  Further, the July 1980 examination 
performed in conjunction with the veteran's separation from 
service revealed no psychiatric abnormalities.  

The veteran has contended she was sexually harassed during 
service.  Service personnel records do not corroborate the 
veteran's statement of sexual harassment.  Additionally, 
there is no evidence in the record from which a traumatic 
incident can be inferred, such as abrupt changes in weight, 
mood, or behavioral changes.  The veteran was offered the 
opportunity to submit alternative evidence of the inservice 
sexual harassment.  The RO sent the veteran a letter dated in 
December 2003 indicating the need for additional information 
concerning the alleged sexual harassment including a 
questionnaire, requesting reports of physicians, requesting 
police reports, and supporting lay statements.  The veteran 
was advised she could submit alternative evidence to 
substantiate her claim including evidence of a sudden request 
for change in duty, increased leave, changes in performance 
evaluation, episodes of depression, changes in medication, 
eating habits or alcohol use.  The veteran never responded to 
this letter.

Even assuming there was inservice sexual harassment, service 
connection for a bipolar disorder would not be warranted 
because there is no competent medical evidence illustrating a 
nexus between the current diagnosis of bipolar affective 
disease and the sexual harassment or other inservice 
incident.  By "competent medical evidence" is meant in part 
that which is provided by a person who is qualified through 
eduction, training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  None of the 
treatment records for bipolar affective disorder provide any 
opinion as to the etiology of the disability.  

Nor is there any evidence of continuity of symptomatology.  
The separation examination dated in July 1980 reflected no 
psychiatric abnormalities.  The earliest record in the claims 
file of bipolar affective disease is a January 2000 VA 
outpatient treatment record.  The gap in evidence constitutes 
negative evidence that tends to disprove the veteran's claim 
that the veteran had an injury in service that resulted in a 
chronic disability or persistent symptoms. See Forshey v. 
West, 12 Vet. App. 71, 74 (1998); aff'd sub nom, Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact).  
This gap in the evidence also indicates that presumptive 
service connection for bipolar affective disorder is not 
warranted as there is no evidence that the disease had its 
onset within one year after separation from service.

The veteran was advised of the need to submit medical 
evidence to demonstrate a nexus between a current disability 
and service by way of letters dated in September 2002 and May 
2005, but she has failed to do so.  A claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the VA, 38 U.S.C.A. § 5107(a), and 
the veteran was clearly advised in the September 2002 and May 
2005 letters of the need to submit medical evidence of a 
relationship between the current disability and an injury, 
disease or event in service.  While the veteran is of the 
opinion that her bipolar affective disease is related to 
service, as a lay person, the veteran is not competent to 
offer an opinion that requires specialized training, such as 
the etiology of a medical disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

The preponderance of the evidence indicates the veteran does 
not have bipolar affective disease that is causally or 
etiologically related to service.  Because the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule does not apply.  38 U.S.C.A. § 5107(b); see 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bipolar affective disease is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


